Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 11/17/2020.
Claims 1, 4, 14, and 20 have been amended.
No claims have been cancelled.
No claims have been added.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a patent
therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed
invention is directed to an abstract idea without significantly more.
Regarding step 1 of the two-part analysis from Alice Corp. claims 1-20 are
directed to a process (an act, or series of acts or steps), a machine (a concrete thing,
consisting of parts, or of certain devices and combination of devices), and a
manufacture (an article produced from raw or prepared materials by giving these
materials new forms, qualities, properties, or combinations, whether by hand labor or by
machinery). Thus, each of the claims falls within one of the four statutory categories.
However, under Step 2A: Prong 1 of the two-part analysis from Alice Corp., the
claimed invention recites an abstract idea. As explained in MPEP 2106.04(II) and the
October 2019 Update, a claim “recites” a judicial exception when the judicial exception
is “set forth” or “described” in the claim. See October 2019 Update: Subject Matter
Eligibility, Section I. A. discussing the meaning of "recites". Representative claims 1, 14
& 20 recite a method a system, comprising: obtaining a set of addresses for a set of
entities; identifying a subset of addresses from the set of addresses by selecting those addresses in the set of addresses that are associated with entities that most frequently appear in search results provided by a search engine of the online service; for each address in the set of addresses, combining a set of verification rules
and user input to generate a confidence in the address for a corresponding

confidence in the address; and upon completing the one or more steps for confirming
the address, storing the address for use with the corresponding entity. The recited abstract idea falls within the abstract category of mental
processes including concepts performed in the human mind (including an observation,
evaluation, judgment, opinion). Other than reciting performing the steps “by one or
more computer systems”, nothing in the claim element precludes the step from
practically being performed in the mind using a pen and paper as a human being could
mentally use a set of rules to verify and determine a confidence in a set of gathered
addresses. If a claim limitation, under its broadest reasonable interpretation, covers
performance of the limitation in the mind but for the recitation of generic computer
components, then it falls within the “Mental Processes” grouping of abstract ideas. The
recited abstract idea falls within the abstract category of certain methods of organizing human activity including the subcategory of managing personal behavior
or relationships or interactions between people (including following rules or instructions)
as the claims could be performed by a human being following a set of rules to verify and
determine confidence in a set of gathered addresses. Accordingly, the claims recite an
abstract idea.
	With respect to Step 2A: Prong 2, the claims include the additional elements of
one or more processors; online services; and memory storing instructions, [claim 14] & a non-transitory
computer-readable storage medium storing instructions that when executed by a
computer cause the computer to perform a method [claim 20], databases [claims 1, 14, 
exception into a practical application because they merely add the words “apply it” (or
an equivalent) with the judicial exception, or mere instructions to implement an abstract
idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as
discussed in MPEP 2106.05(f) & link the use of the judicial exception to a particular
technological environment or field of use, as discussed in MPEP 2106.05(h). When
considered in combination, the claims do not amount to improvements to the functioning
of a computer, or to any other technology or technical field, as discussed in MPEP
2106.05(a), applying the judicial exception with, or by use of, a particular machine, as
discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or
using the judicial exception in some other meaningful way beyond generally linking the
use of the judicial exception to a particular technological environment, such that the
claim as a whole is more than a drafting effort designed to monopolize the exception, as
discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate
the abstract idea into a practical application because they do not impose any
meaningful limits on practicing the abstract idea. Therefore, the claims are directed to
an abstract idea. Dependent claims add additional limitations, but these only serve to
further limit the abstract idea, and hence are nonetheless directed towards
fundamentally the same abstract idea as representative claims 1, 14 & 20.
Under Step 2B of the two-part analysis, the claims do not include additional
elements that are sufficient to amount to significantly more than the judicial
exception because:
	As discussed above, representative claims 1, 14 & 20 include the additional
elements of one or more processors; online services; and memory storing instructions, [claim 14], a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method [claim 20], and databases for storing data [claims 1, 14, 20]  and
performing steps by one or more computer systems. However, these limitations do not
transform the abstract idea into significantly more because:
a) As discussed above with respect to integration of the abstract idea into a practical
application (see Step 2A: Prong 2), the additional elements amount to no more than
merely adding the words “apply it” (or an equivalent) with the judicial exception, or
mere instructions to implement an abstract idea on a computer, or merely using a
computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) &
merely linking the use of the judicial exception to a particular technological
environment or field of use, as discussed in MPEP 2106.05(h).
When viewed either individually, or as an ordered combination, including the
limitations of the dependent claims, the additional limitations do not amount to a claim
as a whole that is significantly more than the abstract idea. The Step 2B elements in combination with the abstract idea merely specify that the abstract idea is executed in a
computer environment by limiting the claims to a particular field (computing). See
MPEP 2106.05(h). Viewing the limitations as an ordered combination does not add
anything further than looking at the limitations individually. Therefore, the claims are
rejected under 35 U.S.C. § 101 as being directed to a judicial exception (i.e., a law of

Supreme Court Decision in Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. __, 134 S.
Ct. 2347, 110 U.S.P.Q.2d 1976 (2014) as well as MPEP 2106 in view of the 2019
Revised Patent Subject Matter Eligibility Guidance (2019 PEG) for further analysis and
explanation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11-14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramnani et al. (US 2014/0066044 A1) in view of Maiti et al. (US 2019/0129961 A1).
Regarding claims 1, 14 & 20, Ramnani teaches a method [claim 1] a system,
comprising: one or more processors; and memory storing instructions, [claim 14] & a
non-transitory computer-readable storage medium storing instructions that when
executed by a computer cause the computer to perform a method [claim 20] (Ramnani:
[0197] discussing "the various methods and algorithms described herein may be
implemented in a computer readable medium appropriately programmed for

g., one or more microprocessors will receive instructions from a memory or like
device, and execute those instructions, thereby performing one or more
processes defined by those instructions"), comprising: obtaining, from one or more databases integrated with an online service, a set of addresses
for a set of entities (Ramnani: [0175] discussing "In step 1711, a user adds a new
contact or changes an existing contact in the address book. Once the contact is
added or changed this target contact is transmitted to the shared intelligence
module in step 1715 and subsequently passed through the entity linker as
follows: In step 1717, all existing contacts are searched to find any contact with
an exact match to a phone number, email address, social profile (e.g., Facebook
or Linkedin URL), instant messaging (IM) identifier, or other URL (such as a
personal web page) in the target contact."; [0170], shows entity and contact/address data being stored in a database; [0175], shows the contact/address database being used by the system for activities such as searching; Fig. 3A, shows a database integrated with online services) 
for each address in the [sub]set of addresses (Ramnani: [0140] discussing "The field types in the user's address book may
include, but are not limited to, a field for the individual's name, home phone
number, work phone number, mobile phone number, home email, work email,
home address, work address, and etc."; Note: See Maiti below for “selection of a subset”.  The activities performed would be performed in the same manner weather on the selected subset or a set)), combining, by one or more computer
systems, a set of verification rules and user input to generate a confidence indicating a likelihood that the address for a corresponding entity is correct (Ramnani: [0141] discussing "The weighting [based on verification rules] of each vote [user input] is established at the system level and can vary with each type of vote. In the exemplary embodiment, there are five types of votes which include: (1) a crowd vote; (2) an external vote; (3) an auto populated vote; (4) and owner vote; and (5) an admin or administrator vote."
and [0010] discussing "computing the features of each node and assigning,
through a classifier, a probability that the information is current; setting the
information with the highest probability as the preferred information" and [0139]
discussing "To provide the most complete and up-to-date profile about that
individual, the Shared IQ module uses a voting system and algorithm, which is
further described in conjunction with FIGS. 14 and 15" and [0154] discussing "In
step 1537, the system runs the voting algorithm analysis and recalculates the
voting history values or record of each changed field type as previously
described. The voting history values and record of each changed field type is based on the type of changes made, the field type changed, the source context of
the change (i.e. the owner of the profile, connected users, or external social
networking sites such as Facebook, Linkedin, and Twitter), the decay factor for
that field, and other factors. In addition, positive points or votes with positive
weight are applied if new information was added and negative points or votes
with negative weight are applied if information was removed or changed." also
see [0159] & [0172] discussing merging and normalizing contact records,
shows that the input data is used to indicate the likelihood that an address is correct (“…utilizes a voting algorithm to determine which contact information is most accurate and up-to-date…”), additionally, the material in [0172], as cited above, is used to “…recognize when two data items with surface differences are in fact the same…” which would indicate (especially in combination with the voting/feedback) that an address associated with an entity is “likely” to be correct (when to versions of the address actually provide the same data)); performing, by the one or more computer systems, one or more steps for confirming the address according to the confidence in the address; and upon completing the one or more steps for confirming the address, storing the address for use with the corresponding entity(Ramnani: [0145] discussing "In creating and maintaining the contact record, the
system adds all the users' votes to determine the information with the highest
vote count." wherein "However, the shared contact database stores or retains the differing contact information and its total votes since additional users may soon
add or validate that information to add to its vote count." and [0164] discussing
"the contact information for each of the contacts is automatically updated by the
crowd sourced, social or Shared IQ module described in FIGS. 14 and 15." [office
note: Therefore multiple addresses for an entity may receive votes representative
of confidence in the address and, after weighting votes based on verification
rules, the address with the highest vote count is selected as the confirmed
address to be stored in the shared contact database and transmitted to user
address books]).
identifying of addresses associated with entities (such as the address/contact data that is stored in the database).  Ramnani does not explicitly disclose the use of frequencies in search results to select the set (or subset) of users, however, Maiti teaches:
identifying a subset of [entities] by selecting those [entities] that most frequently appear in search results provided by a search engine of the online service; ([0103], selects entities that are most relevant to a user based on the frequency in which an entity is searched, it is noted that the entity appearing in the results of a search are correlated to the amount of searching that is performed for an entity (for example, the more frequently an entity is searched for, the more frequently the entity would appear in search results), [0105], shows the highest count values and rank being identified from the set of results, this indicates the ability to select the most relevant useful results, any grouping of the highest rankings would represent a subset selected form a larger set; Additionally, it is noted that, although the result ranking are combined with other data, Maiti does disclose the ability to select “subsets” of results, see [0128].)
It would have been obvious to one of ordinary skill in the art the time the invention was effectively filed to have modified the system of Ramnani so as to have included identifying a subset of [entities] by selecting those [entities] that most frequently appear in search results provided by a search engine of the online service, as taught by Maiti in order to provide the most useful and relevant results to the user (Maiti, [0103], “…search computing system 200 attempts to predict the entities that the user may be interested in and make search results from those entities easily accessible and viewable… attempts to predict the intent of the user and return those results at the top that may be most pertinent…”). 
Regarding claim 2, Ramnani teaches the method of claim 1, wherein obtaining
the set of addresses for the set of entities comprises: identifying, from a larger set of
entities, the set of entities as having a higher priority than other entities in the larger set of entities; and aggregating the set of addresses from a set of unverified address
sources (Ramnani: [0175] discussing "In step 1717, all existing contacts are
searched to find any contact with an exact match to a phone number, email
address, social profile (e.g., Facebook or Linkedin URL), instant messaging (IM)
identifier, or other URL (such as a personal web page) in the target contact. These
items are often, though not always, unique to an individual. If there are no such
matching contacts, in step 1719 the target contact becomes a singleton entity and
we move on to the next target entering the system." and [0176] discussing "the
system uses an exact match on so-called hard selectors ( e.g., phone number,
email address, social media URL) followed by a fuzzy match on names so as to
group contacts into sets that refer to the same entity. Such an approach is
beneficial in avoiding over-merging of contacts which can be problematic." [office
note: Therefore contacts with exact matches are prioritized and merged in step
1721 before merging contacts with similar names in step 1723]).
Regarding claim 3, Ramnani teaches the method of claim 2, wherein the set of
unverified address sources comprises at least one of: a public record; a crowdsourcing
platform (Ramnani: [0139] discussing "a crowdsourcing intelligence module

analysis, and algorithms for automatically populating and updating an
individual's contact record profile based on contributed information and changes
made to that individual's profile by a large group or community of users"); a
customer-relationship-management (CRM) platform; an unverified user; and a website
(Ramnani: [0154] discussing "the source context of the change (i.e. the owner of
the profile, connected users, or external social networking sites such as
Facebook, Linkedin, and Twitter)").
Regarding claim 11, Ramnani teaches the method of claim 1, wherein applying
the set of verification rules and the user input to generate the confidence in the address
for the corresponding entity comprises at least one of: merging the address with a
similar address (Ramnani: [0159] discussing merging matching records); and
validating a location type of the address (Ramnani: [0172] discussing first
normalizing fields into a validated canonical form so that the system is able to
more easily recognize when two data items with surface differences are in fact
the same, facilitating contact matching in downstream processes).
Regarding claim 12, Ramnani teaches the method of claim 1, wherein use of the
address with the corresponding entity comprises at least one of: including the address
in one or more job listings for the corresponding entity; including the address in a
company listing for the corresponding entity (Ramnani: [0160] discussing "The
Shared IQ module provides for generating a database of company records. The
database will already contain pre-populated company records of the top big
companies. For example, the database may already contain pre-populated

populated by the system, the system creates new company records as contacts
are added into the system with email domains that do not yet exist in the system.
The system then automatically populates and updates the company contact
information using the same voting algorithm described in FIGS. 14 and 15."
wherein "The system also calculates the headquarters of an organization by
analyzing how many contacts in the database are at the same location. Further,
the system accounts for companies having multiple offices. The system may
account for the multiple offices by using GPS in combination with locations or by
creating separate contact records in the system and later merging or linking the
multiple contact records. Similar to as described above, the system will prompt
the administrator of the company profile for validation before merging the contact
records." and [0162] discussing "meta-information about the company stored in
the company record is auto-populated in the work section of the contact
record."); and determining a commute time for a job candidate to the address.
Regarding claim 13, Ramnani teaches the method of claim 1, wherein the set of
entities comprises a company-city pair (Ramnani: [0160] discussing "The Shared IQ
module provides for generating a database of company records. The database
will already contain pre-populated company records of the top big companies.
For example, the database may already contain pre-populated company records
of the top 4,000 largest companies. For companies not pre-populated by the
system, the system creates new company records as contacts are added into the
system with email domains that do not yet exist in the system. The system then

same voting algorithm described in FIGS. 14 and 15." wherein "The system also
calculates the headquarters of an organization by analyzing how many contacts
in the database are at the same location. Further, the system accounts for
companies having multiple offices. The system may account for the multiple
offices [company-city pair] by using GPS in combination with locations or by
creating separate contact records in the system and later merging or linking the
multiple contact records. Similar to as described above, the system will prompt
the administrator of the company profile for validation before merging the contact
records. If no administrator has been assigned, the system will automatically
merge the contact records based on which contact record has the highest
number of votes." and [0161] discussing "Similar to updating contact information,
the system auto-populates and updates the company contact information based
on the voting algorithm described in FIGS. 14 and 15.").
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over
Ramnani in view of Maiti in further view of Berg (US 2009/0063468 A1).
Regarding claim 4, Ramnani teaches the method of claim 1 (including the database integrated with the online network, as described above), and further teaches job listings, the job listings stored in a database integrated with and accessible to the online service (Ramnani: [0129], “A business organization or user may post job opportunities, which are available through the network and stored on the information exchange server.”) but does not disclose wherein obtaining the set of addresses for the set of entities comprises: obtaining a subset of the addresses from

However, in the same field of endeavor as aggregating job and company information, Berg teaches obtaining a subset of, locations from job listings for a subset of the entities (Berg: [0034-0035] discussing "some cases, these websites are only available internally. In other cases, these websites are available externally but are not "optimized"" wherein "the system and method described herein may be used to
take information from the company career website and repackage it in an
optimized manner" and [0036] discussing "scraping a client website" and [0037]
discussing "Referring to block 14, a site (which may be referred to herein as a
"jobsite") is created to present job listing or career information from the client
site. FIG. 2 illustrates a sample jobsite home page." and [0059] discussing "The
system and method thus may scan the base information and look for state abbreviations, state names, city names, county names, and or zip code
information to determine specific location information to be included in the job
information. If the base information does not include, for example, a zip code or
area code, location information such as zip code or state may be attributed based
on other information in the base information. For example, the system and
method may include a client facility index for a particular client and, if the base
information includes facility information, the client facility index may be
referenced to determine actual location of the job." and see FIG.2 showing a
jobsite homepage which lists information regarding a host company in a
particular city and also see fig.4).
At the time the invention was effectively filed, it would have been obvious for one 
scraping as taught by Berg with the motivation of optimizing job listing information
provided on a company career website (Berg: [0034-0035]).
Regarding claim 5, modified Ramnani teaches the method of claim 4, and
Ramnani further teaches wherein applying the set of verification rules and the user input
to generate the confidence in the address comprises: assigning a high confidence to
the subset of the addresses from a profile owner (Ramnani: [0141-0142] discussing
"weighting values each vote type might be provided might be 1.0 for a crowd
vote, 0.5 for an external vote, 0.5 for an auto populated vote, 20 for an owner vote,
and 1000 for an admin vote").  Ramnani/Maiti does not teach the profile is a job listing.
However, Berg teaches it was well known to obtain location information from a job listing (Berg: [0034-0035] discussing "some cases, these websites are only
available internally. In other cases, these websites are available externally but are
not "optimized"" wherein "the system and method described herein may be used
to take information from the company career website and repackage it in an
optimized manner" and [0036] discussing "scraping a client website" and [0037]
discussing "Referring to block 14, a site (which may be referred to herein as a
"jobsite") is created to present job listing or career information from the client
site. FIG. 2 illustrates a sample jobsite home page." and see FIG.2 showing a
jobsite homepage which lists information regarding a host company in a
particular city and also see fig.4).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the method of Ramnani/Maiti to include the job listing

information provided on a company career website (Berg: [0034-0035]).
Claim 6-8, 10, 15-17 & 19 are rejected under 35 U.S.C. 103 as being
unpatentable over Ramnani in view of Maiti in further view of Dai et al. (US 2015/0178659 A1).
Regarding claims 6 & 15, Ramnani teaches the method of claim 1 & the system
of claim 14, wherein applying the set of verification rules and the user input to generate
the confidence in the address for the corresponding entity comprises: obtaining, from
the user input, a set of sourced addresses for the corresponding entity (Ramnani:
[0139] discussing "a crowdsourcing intelligence module (hereinafter referred to
as "Shared IQ module") that provides the software, analysis, and algorithms for
automatically populating and updating an individual's contact record profile
based on contributed information and changes made to that individual's profile
by a large group or community of users" and [0154] discussing "the source
context of the change (i.e. the owner of the profile, connected users, or external
social networking sites such as Facebook, Linkedin, and Twitter)" and [0175]
discussing "In step 1711, a user adds a new contact or changes an existing
contact in the address book. Once the contact is added or changed this target contact is transmitted to the shared intelligence module in step 1715 and
subsequently passed through the entity linker as follows: In step 1717, all
existing contacts are searched to find any contact with an exact match to a phone
number, email address, social profile (e.g., Facebook or Linkedin URL), instant
messaging (IM) identifier, or other URL (such as a personal web page) in the

	Ramnani/Maiti does not disclose applying one or more thresholds from the set of verification
rules to the sourced addresses to determine a high confidence, medium confidence, or
low confidence in the address for the corresponding entity.
However, in the same field of endeavor as applying confidence to crowdsourced
information, Dai teaches applying one or more thresholds from a set of verification
rules to sourced information to determine a high confidence, medium confidence, or low
confidence in the information for the corresponding entity (Dai: [0037] discussing "The consensus level of the worker responses provides a measure of the degree to
which the workers agree on a response to the unit of work" and [0038] discussing
"the method at (208) determines whether the responses to the unit of work have a
threshold consensus level. The threshold consensus level can be set to be any
particular level depending on the type of task and other parameters. In a
particular implementation, the threshold consensus level is set such that the all
worker responses to the unit of work are required to be unanimous- i .e. the unit
of work has a unanimous answer set. If the desired consensus level is not
reached for a particular unit of work, the method 200 continues to receive worker
responses until the threshold level is achieved.").
At the time the invention was effectively filed, it would have been obvious for one of
ordinary skill in the art to modify the confidence level as taught by Ramnani/Maiti to include

measure to the degree to which users agree on a response (Dai: [0037]).
	Regarding claims 7 & 16, modified Ramnani teaches the method of claim 6 & the system of claim 15, and Ramnani further teaches a minimum number of the sourced
addresses (Ramnani teaches a minimum of one sourced address in order to
populate an address field).
Ramnani/Maiti does not disclose wherein the one or more thresholds comprises: a high-confidence threshold comprising a minimum number of the sourced addresses and a unanimous consensus in the sourced addresses.
However, in the same field of endeavor as applying confidence to crowdsourced
information, Dai teaches wherein the one or more thresholds comprises: a high-
confidence threshold comprising a minimum number of information (Dai: [fig.2]
showing minimum number of responses received 204 and [0036] discussing "At
(204), it is determined whether a minimum number of worker responses to a unit
of work have been received so that analysis of the worker responses can be
properly performed. The minimum number of worker responses can be set to any
level, depending on the nature of the task and other parameters of the
crowdsourcing application. In an exemplary implementation, the minimum
number of worker responses can be in the range of about 2 to about 5 worker
responses, such as about 3 worker responses. If the minimum number of worker
responses to a unit of work has not been received, worker responses are
continued to be received until the minimum number is achieved.") and a
unanimous consensus in the information (Dai: [0037] discussing "The consensus

workers agree on a response to the unit of work" and [0038] discussing "the
method at (208) determines whether the responses to the unit of work have a
threshold consensus level. The threshold consensus level can be set to be any particular level depending on the type of task and other parameters. In a
particular implementation, the threshold consensus level is set such that the all
worker responses to the unit of work are required to be unanimous- i .e. the unit
of work has a unanimous answer set. If the desired consensus level is notr eached for a particular unit of work, the method 200 continues to receive worker
responses until the threshold level is achieved.").
At the time the invention was effectively filed, it would have been obvious for one of
ordinary skill in the art to modify the confidence level as taught by Ramnani/Maiti to include
the unanimous consensus threshold level as taught by Dai with the motivation of
providing a measure to the degree to which users agree on a response (Dai: [0037]).
Regarding claims 8 & 17, modified Ramnani teaches the method of claim 6 & the system of claim 15, but does not disclose wherein the one or more thresholds
comprises: a medium-confidence threshold comprising a minimum consensus in the
sourced addresses for the corresponding entity.
However, in the same field of endeavor as applying confidence to crowdsourced
information, Dai teaches a medium-confidence threshold comprising a minimum
consensus in information for the corresponding entity (Dai: [0037] discussing "The

which the workers agree on a response to the unit of work" and [0038] discussing
"the method at (208) determines whether the responses to the unit of work have a
threshold consensus level. The threshold consensus level can be set to be any
particular level depending on the type of task and other parameters. In a
particular implementation, the threshold consensus level is set such that the all
worker responses to the unit of work are required to be unanimous- i .e. the unit
of work has a unanimous answer set. If the desired consensus level is not
reached for a particular unit of work, the method 200 continues to receive worker responses until the threshold level is achieved." [office note: the medium
threshold is interpreted to be a set threshold that is not unanimous]).
At the time the invention was effectively filed, it would have been obvious for one of
ordinary skill in the art to modify the confidence level as taught by Ramnani/Maiti to include
the threshold consensus level as taught by Dai with the motivation of providing a
measure to the degree to which users agree on a response (Dai: [0037]).
Regarding claims 10 & 19, modified Ramnani teaches the method of claim 6 &
the system of claim 15 including a medium confidence level, as per above discussion,
and Ramnani further teaches wherein performing the one or more steps for confirming
the address according to the confidence in the address comprises: after the confidence
in the address is determined, requiring confirmation of the address from a
representative of the entity (Ramnani: [0144] discussing "To confirm the automatic
populated information in the record is correct, the individual or owner of the

and [0155] discussing "An additional step may be added in which the system
prompts the individual to confirm any changes being made to his contact profile
before pushing this information to other users.").
Claim 9 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over
Ramnani Maiti in further view of Dai, as per claims 6 & 15 above, and further in view of Official Notice.
	Regarding claims 9 & 18, modified Ramnani teaches the method of claim 6 & the system of claim 15, and Ramnani further teaches wherein performing the one or more steps for confirming the address according to the confidence in the address
comprises: after the high confidence in the address is determined, requesting
confirmation of the address from a representative of the entity (Ramnani: [0144]
discussing "To confirm the automatic populated information in the record is
correct, the individual or owner of the information can claim their profile and
confirm or edit their profile information." and [0155] discussing "An additional
step may be added in which the system prompts the individual to confirm any
changes being made to his contact profile before pushing this information to
other users." and [0156] discussing "The system canal so employ a request and
approve step which would only send information to the user after the contact
record owner approved of the sync."); and automatically confirming the address
when the requested confirmation is not received (Ramnani: [0160] discussing "the
system will prompt the administrator of the company profile for validation before
merging the contact records. If no administrator has been assigned, the system

the highest number of votes.").
Ramnani/Maiti certainly suggests but does not explicitly teach performing automation if a response is not received within a pre-specified period.
	However, it is common knowledge in the art to wait a pre-specified period after sending a prompt before automating an action without user input. The desirability of automating a step when a system is unable to receive confirmation from a human user is known as described in Ramnani. While Ramnani/Maiti teaches that a system may be unable to receive confirmation from a human user if no human user has been assigned to a company profile, it would also be recognized by one of ordinary skill in the art that other reasons for lack of human confirmation may exist. For example, an inattentive administrator may miss one or more requests for confirmation. In such a situation the system may automate the next step without manual user confirmation after waiting a sufficient amount of time so that the record processing process may be completed rather than being indefinitely suspended in a confirmation step. Therefore, the Examiner takes official notice of the steps of performing automation if a response is not received within a pre-specified period by asserting that these limitations are old and well known
expedients in the art.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to
applicant’s disclosure includes the following:
Su et al. (US 20180180431 A1) discussing using profile data to determine

location data as well as commute time information.

Response to Arguments
Applicant’s arguments filed 11/17/2020 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
The reference to mathematical formula has been withdrawn, however, “mental process” and “organizing human activities” remain.  Applicant has not provided any arguments rebutting these rejections (mental process” and “organizing human activities”).
II. Rejection of Claims under 35 U.S.C. §102
Applicant’s remarks are drawn to the provided claim material and are therefore moot in view of the newly provided prior art rejections, citations, and/or explanations provided above.
III. Rejection of Claims under 35 U.S.C. §103
In regards to Claim 4, the job listings being stored in a database integrated with an online network has been identified in the Ramnani reference. Applicant argues that obtaining addresses from a website would not be recognized as equivalent to obtaiing addresses form a database.  Applicant has not provided any additional support or evidence to support this assertion.  Examiner disagrees.  Obtaining addresses form job listings saved on a website would not be significantly different than obtaining them from a database and the results would be the same.  A website that stores job listings and 
Applicant has not traversed the Officially Noticed material, therefore the traversal is insufficient because Applicant does not provide any evidence showing that the material is NOT old and well known in the art as required by the MPEP.  An insufficient traversal of officially noticed material automatically renders that material to be admitted prior art.  Applicant is advised to review MPEP 2144.03 in its entirety before responding to the above remarks.
Applicant is reminded that adequate traversal is a two step process.  First, Applicant(s) must state their traversal on the record.  Second and in accordance with 37 C.F.R. 1.111(b) which requires Applicant(s) to specifically point out the supposed errors in the Office Action, Applicant(s) must state why the Official Notice statement(s) are not to be considered common knowledge or well known in the art.  In this application, Applicant(s) have failed both steps.  Regarding step (1), Applicant’s traversal is inadequate because it was not timely raised.  See 37 CFR 1.111(b) and MPEP 2144.03.  In addition, Applicant(s) have failed step (2) since they have failed to argue why the Official Notice statement(s) are not to be considered common knowledge or well known in the art.  Because Applicant(s)' traversal is inadequate, the Official Notice statement(s) are taken to be admitted as prior art.  See MPEP 2144.03.
Specifically, it has been taken as Admitted Prior Art (or “APA”) that utilizing a 'location' or 'industry' attribute as the only constraint, or as one of several constraints, in job search querying, was old and well known in the art at the time of the invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        March 25, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624